Order denying plaintiffs’ motion for summary judgment reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. No issue of fact remains to be tried. Under the circumstances disclosed by this record, plaintiffs’ right to recover for each year involved a separate and distinct claim. The judgment in the prior action established, first, that the plaintiffs were duly licensed real estate brokers; second, that the defendant is the owner of the premises leased; third, that the lease was made; and, fourth, that plaintiffs were the procuring cause. The plaintiffs are entitled to recover for the second year at the rate shown. The Statute of Frauds  is no defense. Hagarty, Carswell and Davis, JJ., concur; Lazansky, P. J., and Kapper, J., dissent upon the ground that plaintiffs had but one cause of action, namely, a cause of action for the value of their services in procuring the lease in question.